[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               FEB 19, 2009
                            No. 08-13159                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                        Agency Nos. A78-610-751
                             A97-197-105

HAMLET LLUKAJ,
TEUTA LLUKA,
SHERON LLUKA,
TELMAH LLUKA,

                                                                    Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                           (February 19, 2009)

Before CARNES, BARKETT and WILSON, Circuit Judges.

PER CURIAM:
      Lead petitioner, Hamlet Llukaj (“Llukaj”), his wife Teuta Lluka (“Teuta”),

and their children Sheron Lluka and Telmah Lluka (collectively “Petitioners”),

seek review of the Board of Immigration Appeals’ (“BIA”) decision affirming the

Immigration Judge’s (“IJ”) order finding them removeable and denying their

applications for asylum, 8 U.S.C. § 1158. The BIA and IJ found that, although

credible, Petitioners did not meet their burden for asylum because they did not

prove that they had suffered past persecution or establish a well-founded fear of

future persecution in Albania.

      On petition for review, Petitioners did not raise the issues of the BIA’s and

IJ’s denial of: (1) withholding of removal under the Immigration and Nationality

Act (“INA”), 8 U.S.C. § 1231, or (2) relief under the United Nations Convention

Against Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment

(“CAT”), 8 C.F.R. § 208.16(c). Accordingly, Petitioners have abandoned those

issues on appeal, and we will not review the BIA’s denial of withholding of

removal under the INA or CAT. See Sepulveda v. U.S. Atty. Gen., 401 F.3d 1226,

1228 n.2 (11th Cir. 2005).

      When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257

F.3d 1262, 1284 (11th Cir. 2001). To the extent that the BIA adopts the IJ’s

reasoning, we review both the IJ’s and BIA’s decisions. Id. Here, the BIA
                                          2
expressly adopted the IJ’s legal conclusions and rationale for denying asylum. As

a result, we review the IJ’s analysis for denial of asylum.

      The IJ’s factual determination that a removeable alien is not entitled to

asylum “must be upheld if it is supported by substantial evidence.” Mazariegos v.

U.S. Atty. Gen., 241 F.3d 1320, 1323 (11th Cir. 2001). Substantial evidence is a

“highly deferential test,” and we affirm if the decision is “supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Forgue

v. U.S. Atty. Gen., 401 F.3d 1282, 1286 (11th Cir. 2005) (quotation omitted).

      This record supports the IJ’s determination. Llukaj was a native and citizen

of Albania claiming that, as a result of their political views, the brakes on his car

had been sabotaged and his father had been poisoned resulting in his death while

driving his car. However, as the IJ noted, “he conceded on direct examination that

he did not know who tampered with his brakes and he did not have any specific

information as to why they tampered with his brakes.” The IJ also noted that

Llukaj did not provide any evidence that his father “was poisoned by the socialists

and that the accident was caused by the socialists in their effort to kill” his father.

Llukaj only indicated that “‘some witnesses’ saw his father’s coffee being

poisoned and that some witnesses saw his father slumped over in the car upon the

accident that was allegedly caused by the socialists.” We cannot say that the IJ

erred in concluding that Llukaj’s testimony was “highly speculative” and that
                                            3
although Llukaj “probably was involved in some political activity in Albania” that

“there was nothing so significant about [Llukaj’s] conduct that would lead one to

want to persecute him on account of” one of the five statutory grounds. The IJ also

noted that Llukaj’s mother, two sisters, and nephew or nieces currently reside in

Albania and have not been subjected to any problems on account of one of the five

statutory grounds. The IJ emphasized that Llukaj’s wife had worked for the

Albanian government and that one of their children had received an education in

Albania. The IJ concluded that even accepting that Llukaj “may have had run ins

in Albania because of his political election activity, the sum total of all of the

harm” did not constitute past persecution.

      Upon review of the record and the parties’ briefs, we conclude that

substantial evidence supports the BIA’s and IJ’s finding that Petitioners did not

suffer past persecution or a well-founded fear of future persecution. Thus,

Petitioners fail to establish a claim of asylum. Accordingly, we deny the petition

for review.

      PETITION DENIED.




                                            4